 Case 1:18-cr-00633-EK Document 369 Filed 05/28/21 Page 1 of 3 PageID #: 2998




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
~------------------------------------------------x
UNITED STATES OF AMERICA

                 -against-                                        18-CR-633 (EK)

ALEKSANDR ZHUKOV,

                          Defendant.

-------------------------------------------------x


                                          VERDICT SHEET



                                            COUNT ONE
                                       (Wire Fraud Conspiracy)

               On the charge of wire fraud conspiracy in Count One, how do you find the

defendant Aleksandr Zh7ko ?

               Guilty_·_ _                            Not Guilty _ __




                                             COUNT TWO
                                              (Wire Fraud)

               On the charge of wire fraud in Count Two, how do you find the defendant

Aleksandr Zhukov?

               Guilty     ✓                           Not Guilty _ __
 Case 1:18-cr-00633-EK Document 369 Filed 05/28/21 Page 2 of 3 PageID #: 2999




                                    COUNT THREE
                              (Money Laundering Conspiracy)

              On the charge of money laundering conspiracy in Count Three, how do you

find the defendant Aleksandr Zhukov?

              Guilty    ✓                         Not Guilty _ __



lfyou answered "Guilty"for Count Three, please answer the following questions:

Do you unanimously find that an object of the conspiracy was to transport, transmit, or
transfer monetary instruments or funds from a place in the United States to or through a place
outside the United States or to a place in the United States from or through a place outside
the United States with the intent to promote the carrying on of wire fraud?

                       Yes   ✓                    No


Do you unanimously find that an object of the conspiracy was to transport, transmit, or
transfer monetary instruments or funds from a place in the United States to or through a place
outside the United States or to a place in the United States from or through a place outside
the United States knowing that the monetary instruments or funds represented proceeds of
some form of unlawful activity and knowing the transportation was designed, in whole or in
part, to conceal or disguise the nature location, source, ownership or control of the proceeds
of specified unlawful activity?

                       Yes - - -


Do you unanimously find that an object of the conspiracy was to engage in one or more
monetary transactions within the United States involving property of a value greater than
$10,000 that was derived from specified unlawful activity, knowing that the funds were the
proceeds of some unlawful activity?

                       Yes   ✓                    No - - -
 Case 1:18-cr-00633-EK Document 369 Filed 05/28/21 Page 3 of 3 PageID #: 3000




                                    COUNT FOUR
(Engaging in Monetary Transactions in Property Derived from Specified Unlawful Activity)

             On the charge of engaging in monetary transactions in property derived from

specified unlawful activity in Count Four, how do you find the defendant Aleksandr Zhukov?

             Guilty   /                   .     Not Guilty _ __




             Have your foreperson sign and date this form, and return to the courtroom.


Dated: Brooklyn, New York
         roa4     z~ , 2021
